Opinion op the Court by
Judge Pryor:
The record in this case shows a mere attempt on the part of the appellant to execute a bond for the appearance of Cary Minter to answer the offense with which he was charged. The bond was blank as to the amount and therefore no penalty was annexed to the condition thereof. The appellant is not liable on such a writing and the judgment rendered by the court below is reversed and cause remanded with directions to dismiss the proceedings as against the appellant.